                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 CHASE TURNER,                                   )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )   NO. 3:17-cv-00236
                                                 )
 THEODRICK JARMON,                               )
                                                 )
        Defendant.                               )


                                            ORDER

       Before the Court is a Report and Recommendation from Magistrate Judge Newbern in

which she concludes that this case should be dismissed under Federal Rule of Civil Procedure 4(m)

for failure to effect timely service and Rule 41(b) for failure to prosecute. (Doc. No. 35.) No

objection has been filed.

       After de novo review, the Report and Recommendation (Doc. No. 35) is APPROVED

AND ADOPTED. Pursuant to Federal Rules of Civil Procedure 4(m) and 41(b), this case is

DISMISSED WITHOUT PREJUDICE. The Clerk shall issue a final judgment under the Federal

Rules of Civil Procedure.

       IT IS SO ORDERED.



                                            ____________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE
